 

Exhibit 10.3

THE SECURITY REPRESENTED BY THIS NOTE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITY MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITY UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR (B)
AN OPINION OF COUNSEL ADDRESSED TO THE COMPANY, IN A GENERALLY ACCEPTABLE FORM,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES
LAWS. NOTWITHSTANDING THE FOREGOING, THE SECURITY MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITY.

VIEWPOINT CORPORATION

Amended and Restated 4.95% Subordinated Note
Due March 31, 2008

$3,050,000
No. R-1 
New York, New York
Originally dated March 25, 2003
Amended and Restated Subordinated Note Dated July 27, 2005

                             VIEWPOINT CORPORATION, a Delaware corporation (the
“Company”, which term includes any successor corporation), for value received,
promises to pay to FEDERAL PARTNERS P, L.P. (the “Holder”), or registered
assigns, the principal sum of THREE MILLION FIFTY THOUSAND DOLLARS ($3,050,000)
on March 31, 2008.

1.               INTEREST.

                             The Company promises to pay interest on the
outstanding principal amount of this Amended and Restated Subordinated Note
(this “Note“) at the rate of 4.95 percent per annum. The Company will pay
interest quarterly in arrears on June 30, September 30, December 31 and March 31
of each year (each an “Interest Payment Date”), commencing March 31, 2003.
Interest on the outstanding principal amount of this Note will accrue from the
most recent date on which interest has been paid. Interest will be computed on
the basis of a 365-day year and the actual number of days elapsed.

                             The Company shall pay interest on overdue
installments of principal and on overdue installments of interest to the extent
lawful as provided in Section 2.04 of the Securities Purchase Agreement (defined
below).

2.               METHOD OF PAYMENT.

                             The Company shall pay interest on this Note (except
defaulted interest) to the registered Holder of this Note at the close of
business on the Interest Payment Date (or if such Interest Payment Date is not a
Business Day, then on the Business Day following such Interest Payment Date) in
lawful money of the United States of America by wire transfer of immediately
available funds to an account designated in writing for such purpose by the
Holder of this Note. The Holder of this Note must surrender this Note to the
Company at its principal place of

 

--------------------------------------------------------------------------------

business to collect principal payments, which shall be paid in lawful money of
the United States of America by wire transfer of immediately available funds to
an account designated in writing for such purpose by the Holder of this Note.

3.               SECURITIES PURCHASE AGREEMENT.

                             The Company issued a Subordinated Note, dated March
25, 2003 (the “Original Note”), to the Holder under the Securities Purchase
Agreement, dated as of March 25, 2003, (the “Securities Purchase Agreement”), by
and among the Company and the other parties described therein. This Note
represents the Original Note as amended and restated on the date hereof.
Capitalized terms herein are used as defined in the Securities Purchase
Agreement unless otherwise defined herein. The terms of this Note include those
stated in the Securities Purchase Agreement and as it may be amended from time
to time.

4.               OPTIONAL REDEMPTION.

                             This Note will be redeemable, at the Company’s
option, in accordance with Article III of the Securities Purchase Agreement, in
whole at any time or in part from time to time, upon not less than 15 nor more
than 30 days’ notice, at 100% of the principal amount thereof, plus, in each
case, accrued and unpaid interest to the date of redemption.

5.               NOTICE OF OPTIONAL REDEMPTION.

                             Notice of redemption will be sent, by first class
mail, postage prepaid or by an individual recognized courier service, at least
15 days but not more than 30 days before the Redemption Date to the Holder of
this Note, to be redeemed at such Holder’s registered address.

                             Except as set forth in the Securities Purchase
Agreement, unless the Company defaults in the payment when due of such
Redemption Price plus accrued and unpaid interest, if any, this Note (once
called for redemption) will cease to bear interest from and after such
Redemption Date and the only right of the Holder of this Note will be to receive
payment of the Redemption Price plus accrued and unpaid interest, if any, to the
Redemption Date.

6.               OFFERS TO PURCHASE.

                             Upon the occurrence of a Change of Control, subject
to the limitations contained in and in accordance with section 5.13 of the
Securities Purchase Agreement, the Company will make an offer to purchase this
Note on the terms and conditions set forth therein.

7.               DENOMINATIONS; TRANSFER; EXCHANGE.

                             This Note is in registered form, without coupons.
The Holder shall register the transfer of or exchange of this Note in accordance
with the Securities Purchase Agreement. The Company may require the Holder of
this Note, among other things, to furnish appropriate endorsements and transfer
documents and to pay certain transfer taxes or similar governmental charges
payable in connection therewith as permitted by the Securities Purchase
Agreement.

 

--------------------------------------------------------------------------------

8.               PERSONS DEEMED OWNERS.

                             The Holder of this Note shall be treated as the
owner of it for all purposes.

9.               AMENDMENT; SUPPLEMENT; WAIVER.

                             Subject to certain exceptions, the Securities
Purchase Agreement and the Notes (including this Note) may be amended or
supplemented with the written consent of the Holders of at least 50% in
aggregate principal amount of the Notes then outstanding, and any existing
Default or Event of Default (except a Default or Event of Default of principal
of or interest on any Note outstanding) or compliance with any provision may be
waived with the consent of the Holders of a majority in aggregate principal
amount of the Notes then outstanding.

10.             RESTRICTIVE COVENANTS.

                             The Securities Purchase Agreement contains certain
covenants that, among other things, limit the ability of the Company and the
Subsidiaries, if any, to incur additional Indebtedness, create certain Liens
(other than Permitted Liens), pay dividends or make certain other Restricted
Payments. The limitations are subject to a number of important qualifications
and exceptions.

11.             REISSUANCE OF THIS NOTE.

                 (a)        Transfer.  If this Note is to be transferred, the
Holder shall surrender this Note to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Note (in
accordance with Section 11(d)), registered as the Holder may request,
representing the outstanding principal being transferred by the Holder and, if
less then the entire outstanding principal is being transferred, a new Note (in
accordance with Section 11(d)) to the Holder representing the outstanding
principal not being transferred.

                 (b)        Lost, Stolen or Mutilated Note.  Upon receipt by the
Company of evidence reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of this Note, and, in the case of loss, theft or
destruction, of any indemnification undertaking by the Holder to the Company in
customary form and reasonably acceptable to the Company (based in part on the
net worth of, or security provided by, the Holder) and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 11(d))
representing the outstanding principal.

                 (c)        Note Exchangeable for Different Denominations.  This
Note is exchangeable, upon the surrender hereof by the Holder at the principal
office of the Company, for a new Note or Notes (in accordance with Section 11(d)
and in principal amounts of at least $500,000) representing in the aggregate the
outstanding principal of this Note, and each such new Note will represent such
portion of such outstanding principal as is designated by the Holder at the time
of such surrender.

                 (d)        Issuance of New Notes.  Whenever the Company is
required to issue a new Note pursuant to the terms of this Note, such new Note
(i) shall be of like tenor with this Note, (ii) shall represent, as indicated on
the face of such new Note, the principal remaining outstanding

 

--------------------------------------------------------------------------------

(or in the case of a new Note being issued pursuant to Section 11(a) or Section
11(c), the principal designated by the Holder which, when added to the principal
represented by the other new Notes issued in connection with such issuance, does
not exceed the principal remaining outstanding under this Note immediately prior
to such issuance of new Notes), (iii) shall have an issuance date, as indicated
on the face of such new Note which is the same as the Issuance Date of this Note
and (iv) shall have the same rights and conditions as this Note.

12.             CANCELLATION.

                             After all principal, accrued interest and other
amounts at any time owed on this Note has been indefeasibly paid in full, this
Note shall automatically be deemed canceled, shall be surrendered to the Company
for cancellation and shall not be reissued.

13.             DEFAULTS AND REMEDIES.

                             If an Event of Default (other than an Event of
Default specified in Section 6.01(f) or (g) of the Securities Purchase
Agreement) occurs and is continuing, the Holders of not less than 50% in
aggregate principal amount of the Notes then outstanding may declare the
principal of and accrued interest on all the Notes to be due and payable
immediately in the manner and with the effect provided in Section 6.02 of the
Securities Purchase Agreement. If an Event of Default under Section 6.01(f) or
(g) of the Securities Purchase Agreement occurs and is continuing, the principal
of and accrued interest on all Notes shall automatically become and be due and
payable without any declaration or other act on the part of any Holder. The
Holder of this Note may not enforce the Securities Purchase Agreement or this
Note except as provided in the Securities Purchase Agreement. The Securities
Purchase Agreement permits, subject to certain limitations therein provided,
Holders of a majority in aggregate principal amount of the Notes then
outstanding to exercise or pursue any other remedy to the extent permitted at
law or in equity to enforce the performance of this Note or the Securities
Purchase Agreement.

14.             NO RECOURSE AGAINST OTHERS.

                             No stockholder, director, officer, employee or
incorporator, as such, of the Company shall have any liability for any
obligation of the Company under this Note or the Securities Purchase Agreement
or for any claim based on, in respect of or by reason of, such Obligations or
their creation. The Holder of this Note by accepting this Note waives and
releases all such liability. The waiver and release are part of the
consideration for the issuance of this Note.

15.             NOTICES.

                             Whenever notice is required to be given under this
Note, unless otherwise provided herein, such notice shall be given in accordance
with Section 9.01 of the Securities Purchase Agreement.

 

--------------------------------------------------------------------------------

16.             VOTING RIGHTS.

                             The Holder shall have no voting rights as the
holder of this Note, except as required by law, including but not limited to the
Delaware General Corporation Law, and as expressly provided in this Note.

17.             SUBORDINATION.

                             This Note is and shall be subordinate, to the
extent and in the manner herein set forth, in right of payment to the prior
payment in full in cash of all obligations of the Company (whether for
principal, interest (including interest accruing subsequent to the filing of a
bankruptcy or other insolvency petition), fees, expenses or otherwise) owing to
the Holders (the “Senior Debt”) under the $2,700,000 aggregate principal amount
of Convertible Notes due December 31, 2007 issued by the Company on March 25,
2003 (as amended or otherwise modified from time to time, together with any
notes issued in replacement thereof or substitution therefor, the “Senior
Notes”). By accepting this Note, the Holder of this Note agrees that it will not
ask, demand, sue for, take or receive, directly or indirectly, from the Company,
in cash or other property, by set-off or in any other manner, payment of, or
security for any or all of the obligations hereunder unless and until the Senior
Debt shall have been paid in full in cash; provided, however, that the Holder of
this Note may receive, and the Company may pay, principal and interest hereunder
(without regard to any amendment), unless at the time of making such payment and
immediately after giving effect thereto, (A) an Event of Default (as defined
in the Senior Notes) under Section 4(a)(vi) of the Senior Notes or event which,
with the giving of notice or the passage of time, or both, would constitute an
Event of Default under Section 4(a)(vi) of the Senior Notes shall have occurred
and be continuing, (B) any other Event of Default shall have occurred and be
continuing under the Senior Notes and either (x) fewer than 90 days shall have
elapsed since the occurrence of such Event of Default, or (y) the holders of the
Senior Notes shall have accelerated the maturity of the Senior Notes by reason
of the occurrence of such Event of Default, or (C) a Change of Control (as
defined in the Senior Notes) shall have occurred and payment required to be made
in accordance with any Change of Control Redemption Notice (as defined in the
Senior Notes) shall not have been paid in full to the holders of Senior Notes
delivering any such Change of Control Redemption Notice to the Company.

18.             GOVERNING LAWS.

                             This Note and the Securities Purchase Agreement
shall be governed by and construed in accordance with the laws of the State of
New York, as applied to contracts made and performed within the State of New
York, without regard to principles of conflict of laws. Each of the parties
hereto agrees to submit to the jurisdiction of the courts of the State of New
York in any action or proceeding arising out of or relating to this Note.

19.             Amended and Restated Note

                             This Note was originally issued on March 25, 2003,
and is being amended and restated on the date hereof.

 

--------------------------------------------------------------------------------

                             IN WITNESS WHEREOF, the Company has caused this
Note to be signed manually or by facsimile by its duly authorized officer.

      VIEWPOINT CORPORATION       By:       /s/ William H. Mitchell      Name:
William H. Mitchell     Title:   Chief Financial Officer

 

--------------------------------------------------------------------------------

ASSIGNMENT FORM

I or we assign and transfer this Note to:

                                                                                                                                   
                                                                              

                                                                                                  
                                                               
                                               
(Print or type name, address and zip code of assignee or transferee)

(Insert Social Security or other identifying number of assignee or transferee)
and irrevocably appoint ___________________________________, agent to transfer
this Note on the books of the Company. The agent may substitute another to act
for him.

Dated:                                                             


Signed:                                                            
(Sign exactly as name appears on the other side of this Note)


Signature Guarantee:                                                   

Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor program reasonably acceptable to the Company)

 

--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

                             If you want to elect to have this Note purchased by
the Company pursuant to Section ___ of the Securities Purchase Agreement, check
the box: If you want to elect to have only part of this Security purchased by
the Company pursuant to ___ of the Securities Purchase Agreement, state the
amount: $_____________

Dated:                                                             


Signed:                                                            
(Sign exactly as name appears on the other side of this Security)


Signature Guarantee:                                                  

Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor program reasonably acceptable to the Company)

 

--------------------------------------------------------------------------------